 BELLEVILLE NEWS DEMOCRAT, INC431BellevilleNews Democrat,Inc.andInternationalPrinting Pressmen and Assistant'sUnion of NorthAmerica,St. Louis Web Printing Pressmen and Fly-men'sLocal No. 38, AFL-CIOand InternationalPrinting Pressmen and Assistant'sUnion of NorthAmerica,Belleville Printing Pressmen'sUnion No.113, AFL-CIO, Partyto theContract. Case 14-CA-5665February 16, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSthat Respondent violated Section 8(a)(2) and(1) of theAct.3THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of Respondent set forth above, occurring inconnection with its operations, as described in the TrialExaminer's Decision, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerceamong the several States, and lead to labor disputesburdening and obstructing commerce and the free flowof commerce.THE REMEDYOn September 22, 1971, Trial Examiner Herbert Sil-berman issued the attached Decision in this proceed-ing. Thereafter, the General Counsel and the ChargingParty filed exceptions and supporting briefs. Respond-ent filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and except as noted below, has decided to affirmthe Trial Examiner's rulings, findings, and conclusions.Contrary to the Trial Examiner we find that Re-spondent violated Section 8(a)(2) and (1) of the Act byimposing upon its pressroom employees the terms of anagreement with Local 113, previously negotiated by amultiemployer association acting on behalf of its em-ployermembers.We reach this result because Re-spondent took the action at a time when there waspending before the Board a petition filed by Local 38which raised a question concerning representation inan appropriate unit.'We note, in addition, that Re-spondent was aware at all times here material thatLocal 38's claim of representation for that unit of em-ployees was asserted with the approval of Local 113and that Local 113 had disclaimed any interest in con-testing Local 38's claim.We conclude that by imposing the terms of the mul-tiemployer agreement on its employees, Respondentusurped the Board's function of resolving the represen-tation question and erroneously resolved the question.Therefore, based on the well-established principleenunciated inMidwest Piping & Supply Co., Zwe findWe found, inBelleville News Democrat, Inc,185 NLRB No 140, thatRespondent had been unequivocally withdrawn from the multiemployerunit, and that the petition filed by Local 38 for a unit confined to thepressroom employees of Respondent described an appropriate unit andraised a genuine question concerning representation.'63 NLRB 1060Having found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(2) and(1) of the Act,we shall order thatitcease and desist from such practices and take suchaffirmative action as will effectuate the policies of theAct.Inasmuch as Respondent improperly resolved thequestion concerning the representation of its pressmenemployees by according Local 113 recognition as theircollective-bargaining representative at a time when apetition filed by Local 38 which raised a question con-cerning representation was pending before the Board,we shall order Respondent withdraw and withholdsuch recognition unless and untilLocal113 has demon-strated exclusive majority representative status in theappropriate unit pursuant to a Board-conducted elec-tion.CONCLUSIONS OF LAW1.Respondent is an employerengaged incommercewithin themeaningof Section 2(6) and (7) of the Act.2. International Printing Pressmenand Assistant'sUnion of North America, St. Louis Web PrintingPressmenand Flymen's Local No. 38, AFL-CIO, andInternational Printing Pressmenand Assistant's Unionof North America,Belleville PrintingPressmen's Un-ion No. 113, AFL-CIO, are labororganizations withinthe meaning of Section 2(5) of the Act.'We agree with the Trial Examiner that Respondent did not violateSection 8(a)(3) and (1) by refusing to reinstate strikers who had been perma-nently replaced InInternational Printing Pressmen and Assistants Unionof North America, Local 38 (Belleville News Democrat),187 NLRB No 57,we found that the strike of May 1970 had no recognitional purpose but wasdirected, rather, to Respondent's alleged misconduct in connection with thedemotion of Supervisor Gruenewald This conduct was not alleged to be anunfair labor practiceNothing in this record persuades us that our previousfinding as to the strike's objective was erroneous Accordingly, and as thestrike must therefore be deemed to be economic in character, Respondentwas not obligated to discharge the striker-replacementsWe also agree with the Trial Examiner's conclusion that, in the circum-stances of this case, General Counsel has not proved a violation of Section8(a)(5) of the Act or otherwise established a basis for the issuance of abargaining order195 NLRB No. 86 432DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.All pressmen employees, including apprentices, ofthe Employer employed in its Belleville, Illinois, plant,excluding all other employees, clericals, guards, watch-men, professional, managerial, and supervisory person-nel constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act.4.By recognizing International Printing Pressmenand Assistant's Union of North America, BellevillePrinting Pressmen's Union No. 113, AFL-CIO, as theexclusive representative of the employees comprisingthe appropriate unit at a time when there was pendingbefore the Board a petition which was filed by Interna-tional Printing Pressmen and Assistant's Union ofNorth America, St. Louis Web Printing Pressmen andFlymen's Local No. 38, AFL-CIO, and which raiseda genuine question concerning the representation ofsuch employees, Respondent violated Section 8(a)(2)and (1) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, as amended, the National Labor RelationsBoard hereby orders that Respondent, Belleville NewsDemocrat, Inc., Belleville,Illinois, itsofficers, agents,successors,and assigns, shall:1.Cease and desist from:(a) Imposing on its pressmen employees any mul-tiemployer contract negotiated between Belleville Em-ploying Printers Association and International printingPressmen and Assistant's Union of North PrintingPressmen's Union No. 113, AFL-CIO, since on orafter February 18, 1970, or otherwise recognizing orentering into any other contract with said labor organi-zation asthe collective-bargainingrepresentative of anyof its pressmen employees at theBelleville,Illinois,plant,unless anduntil the National Labor RelationsBoard certifies that said labor organization is the exclu-sive representative of a unit composed of Respondent'spressmen employees. However, it is expressly providedthat nothing herein shall be construed as requiring Re-spondent to withdraw, change, or abandon any of thebenefits, terms, and conditions of employment cur-rently enjoyed by such pressmen employees.(b) In any like or related manner interfering with orcoercing its employees in the exercise of the rights guar-anteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoardfinds will effectuate the policies of the Act:(a)Withdraw and withhold all recognition from In-ternational Printing Pressmen and Assistant's Union ofNorth America, Belleville Printing Pressmen's UnionNo. 113, AFL-CIO, as the collective-bargaining repre-sentative of itspressmenemployees, unless and untilthe National Labor Relations Board certifies that saidlabor organization is the exclusive representative of aunit composed of Respondent's pressmen employees.(b) Post at its Belleville, Illinois, plant copies of theattached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading"POSTED BY ORDEROF THE NATIONAL LABOR RELATIONSBOARD"shall be changedto read "POSTEDPURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepoliciesof the National Labor Relations Act, asamended, we hereby notify you that:WE WILL withdraw and withhold all recogni-tion from International Printing Pressmen andAssistant'sUnion of North America, BellevillePrinting Pressmen's Union No. 113, AFL-CIO, asthe collective-bargaining representative of any ofour pressmen employees, and will not recognizesaid labor organization unless and until the Na-tional Labor Relations Board certifies that saidlabor organization is the exclusive representativeof our pressmen employees.WE WILL NOT impose on our pressmen em-ployees any multiemployer contract negotiated be-tween Belleville Employing Printers Associationand International Printing Pressmen and Assis-tant's Union of North America, Belleville PrintingPressmen's Union No. 113, AFL-CIO, since on orafter February 18, 1970, or otherwise recognize orenter into any other contract with said labor or-ganization as the collective-bargaining representa-tive of any of our pressmen employees at the Belle-ville, Illinois, plant, unless and until the NationalLabor Relations Board certifies that said labor or- BELLEVILLE NEWS DEMOCRAT, INC.433ganization is the exclusive representative of a unitcomposed of our pressmen employees.WE UNDERSTAND that nothing in the Board'sOrder requires us to withdraw, change, or aban-don any term or condition of employment cur-rently enjoyed by our pressmen employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of any right guaranteed to them bySection 7 of the National Labor Relations Act.BELLEVILLE NEWSDEMOCRAT, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 210 North 12th Boulevard, Room 448, St.Louis,Missouri 63101, Telephone 314-622-4142.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Trial Examiner: Upon a charge andan amended charge respectively filed on June 22 and October21, 1970, by International Printing Pressmen and AssistantsUnion of North America, St. Louis Web Printing Pressmenand Flymen's Local No. 38, AFL-CIO (herein called Local38) a complaint, dated February 10, 1971, was issued allegingthat the Respondent, Belleville News Democrat, Inc., hereincalled the Company,has engaged and is engaging in unfairlabor practices within the meaning of Section 8(a)(1), (2), (3),and (5) of the National Labor Relations Act, as amended.Respondent filed an answer generally denying that it hasengaged in the alleged unfair labor practices. A hearing in thisproceeding was held in St. Louis, Missouri, on April 13 andJune 17, 1971. General Counsel and Respondent filed briefswhich have been carefully considered.Upon the entire record in this case,' I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTBelleville News Democrat, Inc., an Illinois corporation, isengaged in the publication of a daily newspaper which isdistributed in the Belleville, Illinois, area. Respondent derivesgross revenue in excess of $200,000 annually from its businessoperations. In the conduct thereof Respondent subscribes tointerstate news services, publishes nationally syndicated fea-tures, and advertises nationally sold products. Respondentadmits, and I find, that it is an employer engaged in com-IAbsent opposition, Respondent's motion, dated August 18, 1971, tocorrect the transcript of record is grantedmerce within the meaning of Section2(6) and (7) of the Act.IITHE LABOR ORGANIZATIONS INVOLVEDLocal38, and International Printing Pressmenand Assist-antsUnion of North America,BellevillePrintingPressmen'sUnion No. 113, AFL-CIO (herein called Local 113), arelabororganizationswithin themeaning ofthe Act.IIITHE PLEADINGSFor a period of about 30 years the Company was a memberof Belleville Employing Printers (herein called the Associa-tion), an association of employers which exists for the pur-pose of conducting collective-bargaining negotiations on be-half of its members with Local 113 and with another labororganization (InternationalTypographical Union, Local 74,AFL-CIO). On January 21, 1959, a Certification of Repre-sentatives was issued in Case 14-RC-3424 certifying Local113 as thebargainingrepresentative of "all letterpress, gra-vure, and newspaper pressmen, and apprentices and helpers"employed by the employer members of the Association.In February 1970, despite a subsisting contract between theCompany and Local 113 concerning the terms and conditionsof their employment, the pressmen working for Respondentdesignated Local 38 as their representative and that organiza-tion made demand upon the Company for recognition. Re-spondent refused to recognize Local 39 on the ground thatthe Company was party to a collective-bargaining agreementwith Local 113. On February 18, 1970, Local 38 filed a peti-tion for Certification of Representative with respect to Re-spondent's pressroom employees. On April 30, 1970, whilethe representation proceeding initiated by said petition waspending, the collective-bargaining agreement between themembers of the Association and Local 113 expired. The As-sociation contract was renewed as of May 1 pursuant tonegotiations conducted on a multiemployer basis. Despite thependency of the representation proceeding, Respondent tookthe position that its employees were part of the multiem-ployer bargaining unit and on May 1 announced to its em-ployees that it was placing into effect the terms of the renewalagreement between the Association and Local 113. On May6, 1970, the Regional Director dismissed the representationpetition filed by Local 38 on the ground that "the multiem-ployer bargaining unit is appropriate and precludes the estab-lishment of a separate unit of the pressmen of Employer."Local 38 sought review of the decision of the Regional Direc-tor.The request for review was granted on June 24, 1970.Thereafter, on October 13, 1970, the Board issued its Deci-sion on Review in which it reversed the Regional Director'sDecision, found that a question exists concerning the repre-sentation of employees of the Company, and directed an elec-tion among the employees in the following unit:All pressmen employees, including apprentices, of theEmployer employed in its Belleville, Illinois, plant ex-cluding all other employees, clericals, guards, watch-men, professional,managerial and supervisory person-nel.By reason of the foregoing the complaint alleges that:(1) Respondent has violated Section 8(a)(2) in that sinceApril 22, 1970 (there is no adequate explanation as to whythis unfair labor practice is alleged to have begun on April22), it has engaged in negotiations with Local 113 concerningitspressmen, and since May 1, 1970, it has entered into,maintained in force, and implemented a collective bargainingwith Local 113;(2) Commencing on or about October 16, 1970, Respond-ent has violated Section 8(a)(5) of the Act by refusing tobargain collectively with Local 38 as the exclusive representa-tive of its pressmen; 434DECISIONSOF NATIONALLABOR RELATIONS BOARD(3) A strike by Respondent's pressmen which began aboutMay 15, 1970, was an unfair labor practice strike and sinceJune 15, 1970, Respondent has violated Section 8(a)(3) byrefusing to reinstate the strikers upon their application foremployment on the ground that they had been permanentlyreplaced; and(4)The foregoing also constitute violations of Section8(a)(1).IV. THE ALLEGED UNFAIR LABOR PRACTICESRelated to this case and for the reasons which will bediscussed below are the decisions of the Board in two casesdecided in 1970 involving both the Respondent and theCharging Party herein. The first is the representation pro-ceeding initiatedby Local 38inCase 14-RC-6376. TheBoard's Decision on Review is reported at 185 NLRB No.140. The second is a proceeding alleging violations of Section8(b)(4)(C) of the Act in which Local 38 isthe named Re-spondent and the Company is the Charging Party. The casenumber is 14-CC-593 and is reported at 187 NLRB No. 57.Respondent as a member of the Belleville Employing Print-ers has been a party to successive collective-bargaining agree-mentswith Local 113 (and also with International Typo-graphicalUnion,Local 74, AFL-CIO). Furthermore,following a Board-conducted election, Local 113 was certifiedon January 21, 1959, as the collective-bargaining representa-tive of the employees in an appropriate unit described asfollows:All letterpress, gravure, and newspaper pressmen, andapprentices and helpers, at the Employers'Belleville,Illinois, plants, excluding all other employees, clericalemployees, professional employees, guards and watch-men, and supervisors as definedin the Act.2In May 1969 the Company's six pressmen, including Fore-man Robert J. Gruenewald, joined Local 38. Subsequently,on February 12 and 13, 1970, the six employeessigned aninstrument purporting to designate Local 38 as their "soleand exclusive representative for the purposes of collectivebargaining with our employer on all matters relating to theterms and conditionsof our employment." On February 18,1970, aletter was writtento the Companyadvisingthat Local38 had been designated by a majority of its pressmen as theirrepresentative and that the pressroom employees constitutean appropriate bargaining unit. The letter also demandedrecognition on behalf of Local 38 and requested the Companyto designate a time and place for a negotiating session. Re-spondent did not answer the letter.' On the same day Local38 filed the representation petition in Case 14-RC-6376. OnMay 6, 1970, the Regional Director for Region 14 issued aDecision and Order dismissing the petition of Local 38 on theground that the unit sought by the petitioner, limited toRespondent's pressroom employees, was inappropriate. TheDecision specifically found that "the multiemployer bargain-ing unit isappropriate and precludes the establishment of aseparateunit of thepressmenof Employer."While the representation proceeding was pending the As-sociation was engaged in collective-bargaining negotiationswith Local 113. Prior to May 1, 1970, the Association andLocal 113 reached agreement on all revisions to their subsist-ing contract which was due to expire on April 30, with theexception of the pension program. With respect to the pen-sion program the amount of employer contribution had beenagreed upon but the specific method of effectuating the planhad to await certain formal action on the part of the Union.Sometime after May 1, 1970, Local 113 and the Associationreached agreement on the pension provisions and reconciledsome differences over contract language.About May 1, 1970, Raymond Erwin, who was the spokes-man for the Association in the negotiations with Local 113(aswell as with Local 74), informed Fred Kern,generalmanager of Respondent, that the revisions to the contractwhich expired on April 30 were going to be put into effect asof May 1. On that day Fred Kern assembled the Company'spressmen and informed them of the improved wages andother benefits which were being put into effect as the resultof the negotiations with Local 113.' After the pressmen dis-cussed the matter among themselves they requested theirforeman, Robert Gruenewald, to ask Kern to return. WhenKern came back to the pressroom, according to pressmanCharles Edwin Yocks, "I told him we couldn't accept this, wedidn't belong to 113 we belonged to 38." Kern insisted thathe was going to place into effect the terms reached as a resultof the negotiations between the Association and Local 113.Later thesame day,Gruenewald was called to a meetingwith Fred Kern and the latter's father, Robert Kern, editorand publisher of the newspaper. Gruenewaldwas castigatedfor having led the pressmen into changing their affiliationfrom Local 113 to Local 38.He was told that managementno longer could trust him with the responsibility of beingforeman and that he was being demoted from his position asforeman to a journeyman pressman. Gruenewald respondedthat in these circumstances he would not continue workingfor the Corypany and quit his job.'On May 6, 1970, the Regional Director issued his Decisionand Order dismissing Local 38's petition in the representationproceeding. The next day, May 7, the executive board ofLocal 38 voted to strike the Company andthis recommenda-tion was approved by the membership of Local 38at a regularmeeting held on May 12.On the morning of May 15 Respondent's pressmen went onstrike and Local 38 commenced picketing the Company'splant with signs bearing the legend:NOTICE TO THE PUBLIC Belleville News Democrat hascoerced and discriminated against its employees becauseof their membership in and activities on behalf of St.Louis Web Printing Pressmen and Flymen's Union No.38.On the day that the picketing began the Company filedunfair labor practice charges with the Board in Case 14-CC-593 alleging violations of Section 8(b)(4)(C) of the Act. Acomplaint thereon was issued on June 2. Pursuant to Section10(1) of the Act a temporary injunction order was entered onJune 12, 1970, in the United States District Court for the'SeeBelleville Employing Printers.122 NLRB 350 Although in itsdecision the Board adverted to the fact that"[t]here is no formal organiza-tion known as Belleville Employing Printers,"it found that there had been"an effective history of multiemployer bargaining" and that the Association,which then was composedof twonewspaper publishing companies and fourcommercial punting concerns,constituted an appropriate multiemployerunitAs of 1970 Respondent was the only newspaper publisher still partyto the multiemployer bargaining agreement'I take official notice of the Board's decisions in Cases 185 NLRB No.140 and 187NLRB No 57 These decisionscontain more detailed recitalsof certain of the matter adverted to herein'Charles Edwin Yocks,one of Respondent's pressmen,testified thatKern informed the employees that "we lust signed a nice contract ... " Kerndenied that hetold theemployees when he met with them on May 1 thatthe Company had actuallysigned an agreement.In its Decision in theboycottcase the Boardfound thatKern "announced that a new contract hadbeen reached with Local 113"'Among thereasons, if not the principal reason,for the Company'soppositionto the change in affiliation of its pressmenfrom Local 113 toLocal 38 wasthat the wagestructure of Local 38was higher than that ofLocal 113 BELLEVILLE NEWS DEMOCRAT, INC.435Eastern District of Illinois prohibiting Local 38 from engag-ing inthe strike against the Company and from picketing thepremises of the Company.Following entry of the injunction order, the Company'sfive striking pressmen, on June 15, offered to return to work.However, the Company refused to reinstate them on theground that their jobs had been filled by permanent replace-ments.'A hearing in the boycott case was held before a TrialExaminer of the Board on June 29, 1970. On August 11 heissued his Decision finding that Local 38 had not engaged inthe alleged unfair labor practices and recommended dismissalof the complaint. This Decision was affirmed by the Board onDecember 17, 1970. Between the date of the Trial Examiner'sDecision and the Board's affirmance, the Board on October13, 1970, issued its Decision on Review in the representationcase reversing the Regional Director's dismissalof the peti-tion filed by Local 38 and directing an election.' More specifi-cally, the Board found in its Decision in the boycott case thatthe strike was not unlawfully motivated "with an object ofcompelling recognition and bargaining" with Local 38 but"was called to protest the Belleville News' purported miscon-duct" in relation to Robert Gruenewald.e Picketing wasresumed by Local 38 on March 15, 1971, after the temporaryinjunction was vacated.The Board's Decision in the boycott case is important tothis proceeding to the extent that the findings therein deter-minewhether the strike, which began on May 15, was anunfair labor practice strike. The alleged violation of Section8(a)(3) here depends upon a preliminary finding that the May15 strike was caused or was prolonged by Respondent's un-fair labor practices. If the only reason for the strike was thetermination of Gruenewald then the strike cannot be deemedto have been an unfair labor practice strike because there isno basis for finding that Gruenewald's termination was un-lawful. The Union's originalcharge herein alleged that suchtermination was an unfair labor practice but the charge in thisrespect was dismissed by the Regional Director and the dis-missal was affirmed by the General Counsel.' Respondentargues, ineffect, that the object of the May 15 strike was the6One of the striking pressmen, Alvoyed J Huber, was reemployed by theCompany on November 16, 19707On October 26, 1970, the General Counsel filed a motion with theBoard to withdraw his exception to the Trial Examiner's Decision in Case14-CC-593 and to dismiss the complaint This action was prompted by theBoard's Decision on Review in the representation proceedingIread the term "purported misconduct" as used by the Board in itsDecision to refer to the termination of Robert Gruenewald Thus, in itsDecision, the Board states "The Belleville NewsPressmenattended (theExecutive Board meeting held on May 7, 1970), described what had hap-pened, and 'stated their position that they wanted to take a strike votebecause they felt they did not want thesame thingto happen to them thathappened to Brother Gruenewald ' I therefore find that theunanimous strikevote, taken at that special meeting, was provoked by the Belleville's assertedmisconduct, not by the dismissal of the petition (by the Regional DirectorinCase 14-RC-6376) " No other alleged "misconduct" which lawfullymight have been an object of the strike is discussed in the Board's DecisionNowhere in its Decision does the Board find that thefacts allegedin para-graph numbered 5 of the complaint in the instant case were causes for thestrike or for prolonging the strike'The General Counsel's decision on appeal, dated April 1, 1971, is asfollows "The appeal is denied For substantially the reasons set forth in theRegional Director's dismissalletter dated February 3, 1971, insufficientbasis existed for a finding that the Company's conduct toward Gruenewaldwas unlawful Even assuming that the events of May 1 provided a basis forfinding Gruenewald's quit to be a constructive discharge (compareWalkerElectric Company,142 NLRB 1214, 1215), in view of his supervisorystatus,at the time of the union activities in question, it could not be held that hisdischarge violated the ActGibbs AutomaticDivision,Pierce Industries,Inc., 129 NLRB 196, 198 "principalissuein the boycott case, the Board found that thestrike was caused only by Gruenewald's termination, and thisfinding, therefore, determines the Section 8(a)(3) question inthe instant case. The complaint, however,allegesnot that thestrike was caused by Gruenewald's termination but that thestrike was caused by the Company's negotiations with Local113 and by the fact that the Company placed into effect theterms of the purported collective-bargaining agreement withLocal 113 on May 1, 1970. The theory of the complaint is thatsuch conduct constitutes a violation of the Act under theMidwest Pipingdoctrine" because of the pendency of therepresentation proceeding in Case 14-RC-6376."THE ISSUESThis case poses several novel questions. First, what effectshould be attributed to the Regional Director's decision dur-ing the period between May 6 when it wasissued,and Octo-ber 13 when it was reversed by the Board in its Decision onReview." If the Board had affirmed the Regional Director,instead of having reversed him, the complaint herein wouldcompletely fail. There then would not have been the allegedunlawful assistance to Local 113. Under the Regional Direc-tor's decision the Company was obliged to deal with Local113 as the certified representative of its pressmen. In conse-quence, the strike could not have assumed the character of anunfair labor practice strike because between the period ofMay 15 and June 15 there would have been no unfair laborpractices attributable to the company. Also, there could nothave been any violation of Section 8(a)(5) of the Act basedupon Respondent's refusal to recognize Local 38 because theRegional Director found that Local 113 continued as therepresentative of the Company's pressmen.The gravamen of the complaint is that the Board's Deci-sionon Review has some, but not complete, retroactive ap-plication. Thus, the complaintallegesthat the unlawful as-sistance rendered Local 113 by the Company continuedduring the period that the Regional Director's decision ofMay 6 was extant as well as after October 13, 1970, when itwas reversed by the Board. Similarly, the complaintallegesthat the strike, which began on May 15, was caused and wasprolonged by such unlawfulassistanceand therefore Re-spondent's refusal to reinstate the pressmen who are allegedto be unfair labor practice strikers is a violation of Section8(a)(3).However, as to the alleged 8(a)(5) violationarisingout of the Company's refusal to recognize Local 38, the com-plaint avers that this unfair labor practice did not commenceuntil after the issuance of the Board's Decision on Review inthe representation proceeding on October 13. Thus, with re-spect to the alleged 8(a)(5) violation the Decision on Reviewis not given retroactive application and the General Counselasserts that no violation of Section8(a)(5) isdeemed to havetaken place prior to the date on which it was issued. Thus,a second question is whether, the complaint pleads a validviolation of Section 8(a)(5). The issue arises from the fact thatall the elements necessary to constitutea prima facieviolationof Section 8(a)(5) took place well before October 1970. Thesignificance of the October 16 date pleaded in the complaintis that it follows the issuance by the Board of its Decision onReview in the representation proceeding. Is that factor alone10Midwest Piping & Supply Co,63 NLRB 106011The alleged violation was established nuncpro tuncafter the Board'sDecision on Review was issued on October 13, 197013In his brief General Counsel states that "The Regional Director's Deci-sion and Order of May 6 was an interim finding, clearly not a final determin-ation." This assertion completely ignores Section 102 67(b) of the Rules andRegulations and Section 3(b) of the Act as they relate to the delegation ofauthority to Regional Directors. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDsufficient to affect the date on which the alleged violation ofSection 8(a)(5) began? 13A third issue is whether there is an estoppel which bars afinding by the Board in this case that the strike which beganon May 15, 1970, was an unfair labor practice strike. In theboycott case the Board found that the strike was not for "anobject of compelling recognition and bargaining" by theCompany with Local 38." Two questions arise: (1) whetherby virtue of the doctrine of collateral estoppel the finding bythe Board in the boycott case relative to the cause of the May15 strike should be adopted in this case, regardless of whetherevidence offered in the instant case might lead to a differentconclusion; and (2) under the doctrine of judicial estoppelwhether the position taken by Local 38 in the boycott case asto the reasons for the May 15 strike and the testimony givenin said case on behalf of Local 38 estops the Board fromaccepting testimony offered in the instant case by witnesseswho also testified on behalf of Local 38 in the boycott caseto the extent that such testimony enlarges upon or conflictswith their prior testimony.Respondent in its brief poses the following additional is-sues:(a) General Counsel has failed to provea prima facieviola-tion of Section 8(a)(5) of the Act because he has offered noevidence to establish that the collective-bargaining unit de-scribed in the complaint is an appropriate unit. Respondentargues that General Counsel cannot rely upon the Board'sdecision in Case l4-RC-6376 because no certification of rep-resentative has been issued therein;(b) The alleged majority of Local 38 is tainted because ofthe activity of a supervisory employee, Robert Gruenewald,and certain described conduct by Local 38;(c) The alleged unfair labor strikers have obtained otherregular and substantially equivalent employment and, there-fore, pursuant to Section 2(3) of the Act, have lost their statusas employees of the Company; and(d) The Company did not engage in negotiations with Lo-cal 113 prior to May 1, 1970, and did not enter into anyagreement with Local 113 on May 1, 1970." In light of the limitations provision of Section 10(b) of the Act this isnot an academic question" GeneralCounsel and Charging Party, in effect, argue that the objectsof the strike were twofold- One, to protestthe terminationof RobertGruenewald and, two, to protest the Company's continued recognition ofand dealingwith Local 113 while the representation proceeding filed byLocal 38 was pending. To the extent that the latter object motivated thestrike, the strike is alleged to be an unfair labor practice strike They main-tain further that neither the striking employees nor Local 38 had as an objectof the strike an effort to compel Respondent to recognize Local 38 as therepresentative of its pressmen In the circumstances present here such con-tention is difficult to accept. This case arises from the effort on the part ofRespondent's pressmen to transfer their affiliation from one local to anotherlocal of the same International union Thus, on May 1, Charles EdwinYocks, who is chapel chairman and a member of the executive board ofLocal 38 told Fred Kern that "we couldn't accept this [the termsnegotiatedwith Local 113], we didn't belong to 113 we belonged to 38 " Faced withRespondent's immovableness, Yocks consulted Local 38's attorney who"told me we couldgo ahead and accept" It would be unrealistic toinfer that Respondent's pressmen wanted no union representation in prefer-ence to representation by Local 113 A more realistic inference to be drawnfrom the America, Belleville circumstances is that if the pressmen struck toprotest the Company's continueddealingwith Local 113, they, at the sametime, wereseekingto compel the Company to recognize Local 38 as theirrepresentativeAccordingly, the contention that the strike was caused bythe Company's continued recognition of and dealing with Local 113 shouldcarry with it as a corollary that the strike also was for the purpose ofcompelling the Company to recognize Local 38ConclusionsTheMidwest Pipingdoctrine is intended to implement theAct's objective of assuring employees the right to select "rep-resentatives of their own choosing." It prohibits an employerfaced with conflicting claims from according such treatmentto one of the rivals as will give it an improper advantage ordisadvantage in its contest for the employees' favor. In es-sence, the doctrine is that once the contest between rival labororganizations has begun and the Board's processes have beeninvoked by the filing of a representation petition, the em-ployer is deemed to have interfered with his employees' statu-tory rights if he undertakes to resolve the question concerningrepresentation by voluntarily extending recognition to andbargaining with one of the competing unions. As stated inRetail Clerks Union, Local 770 v. N.L.R.B.,370 F.2d 205,207 (C.A. 9):... an employer faced with conflicting claims of two ormore rival unions which give rise to a real questionconcerning representation may not recognize or enterinto a contract with one of these unions until its right tobe recognized has finally been determined under the spe-cial procedures provided in the Act.However, as in other situations arising under the Act, theapplication of this principle conflicts with another andequally important statutory objective, namely, that of en-couraging stable and uninterrupted collective-bargaining re-lationships. Thus, early after the issuance of itsMidwest Pip-ingdecision the Board stated with respect to the principleenunciated therein that the doctrine, "necessary though it isto protect freedom of choice in certain situations, can easilyoperate in derogation of the practice of continuous collectivebargaining, and should, therefore, be strictly construed andsparingly applied."" The tension that develops when a labororganization seeks to displace an incumbent union whichenjoys a contractual relationship with the employer has beenthe source of recurring problems to the Board and to thecourts.16 The rule which the Board currently applies in suchcases was iterated inShea Chemical Corporation,121 NLRB1027, 1029, as follows:We now hold that upon presentation of a rival or con-flicting claim which raises a real question concerningrepresentation, an employer may not go so far as tobargain collectively with the incumbent (or any other)union unless and until the question concerning represen-tation has been settled by the Board. This is not to saythat the employer must give an undue advantage to therival union by refusing to permit the incumbent union tocontinue administering its contract or processing griev-ances through its stewards .... However, we wish tomake it clear that theMidwest Pipingdoctrine does notapply in situations where, because of contract bar orcertification year or inappropriate unit or any other es-tablished reason, the rival claim and petition doesnotraise a real representation question.The instant case presents two factual variations whichpreviously have not been before the Board in connection withthe application of theMidwest Pipingdoctrine. First, theRespondent did not itself engage in collective-bargainingnegotiations with Local 113 after Local 38 had filed its repre-sentation petition. The Association, as perforce it was re-quired to do under the Act, bargained with Local 113 onbehalf of its membership and arrived at an understandingwhich its members put into effect on May 1. Thus, if theCompany continued as a member of the Association its fail-" Ensher, Alexander & Barsoom, Inc,74 NLRB 1443, 1445'SeePeter Paul, Inc,185 NLRB No 64, and the cases there cited BELLEVILLE NEWS DEMOCRAT, INCure to observe the terms of the renewal agreement would havebeen a violation not only of its obligations under the contractbut also under the provisions of the Act. There was no practi-cal action which the Company might have taken to suspendthe negotiations between the Association and Local 113pending resolution by the Board of the representation ques-tion sought to be raised by Local 38's petition. The Companycould not sensibly maintainits legalposition that the unitrequested by Local 38 in its petition was inappropriate andsimultaneously refuse to recognize its continuing obligationsas a member of the multiemployer unit which the Companycontended was the only appropriate unit." Second, initiallythe Regional Director sustained the Company's decision re-garding the appropriate unit and dismissed the petition whichLocal 38 had filed. The argument, nevertheless, is made byGeneral Counsel that the Company acted at its peril by con-tinuing to deal with Local 113 not only on May 1, when itput into effect the economic provisions of the renewal agree-ment with Local 113, but also while the appeal from theRegional Director's decision was pending. General Counsel'sposition is that during the entire period from April 30, whenits contract with Local 113 expired,untilat least October 13,when the Board issued its Decision on Review reversing theRegional Director, the Company was in the unenviable posi-tion of having correctly to determine for itself the appropriateunit issuepending before the Board in the representationproceeding. This placed the Company in a "damned if youdo, damned if you don't" position." If the unit requested inthe petition filed by Local 38 ultimately were held to beinappropriate the Company might be accused of breach ofcontract and of unfair labor practices for having refused toobserve the terms of the agreement with Local 113 whichbecame effective on May 1. On the other hand, if the Com-pany, as it did, placed into effect the economic provisions ofthe renewalagreementbetween the Association and Local" General Counsel seeks to equate the facts herein with those in casessuch asShea Chemical Corporation, supra,andAllied Food Distributors,Inc.,169 NLRB 793 In addition to the fact that analogies tend to bemisleading, in my opinion, the equationsuggestedby General Counsel isinapposite. Perhaps a better comparison would be the followingAn employer and a union are parties to a five-year agreement whichprovides for annualwage increasesAt an appropriate time towards theend of the third year of the contract a rival labor organization files arepresentation petitionWhile the proceeding initiated thereby is pend-ing, a wage increasebecomes due under the terms of the subsistingcontract which the employer gives to the employees In these circum-stances would the employer's conduct violate theMidwest Pipingdoc-trine9 In my opinion the hypotheticalcase iscloser to theinstantproceeding than the facts in theShea Chemical Corporationor theAllied Food Distributors, Inc,case adverted to by General CounselJ J Newberry Co., Inc v NL.R B,442 F 2d 897 (C A 2)437113, and the unit requested by Local 38 in the representationpetition ultimately was found by the Board to be appropriate,as was the case, then, as did happen, the Company was injeopardy of being charged with unfair labor practices. Thetheory of the General Counsel is that the Company had toguess correctly not only what the Regional Director's initialruling would be but also whether it would be sustained orreversed by the Board upon appeal. A question of policyarises as to whether it would effectuate the objectives of theAct to penalize Respondent in an unfair labor practice pro-ceeding for having failed correctly to anticipate the Board'sultimate decision in the antecedent representation proceed-ing, particularly where only 5 days after it had acted theRegional Director handed down a favorable decision whichwas the law of the case until reversed more than 5 monthslater. (General Counsel does not contend that the Companyhas taken any action since October 13, 1970, which is incon-sistent with the Board's Decision on Review.)I have considered the arguments advanced by counsel andhave considered in addition other possible contentions whichcould affect the decision herein. There is no rationale whichappears to me as clearly correct. Any decision involves con-flicts among equally compelling considerations. This casecontains a combination of unusual circumstances which exac-erbate an already complex and troublesome legal area. Be-cause of this I believe the instant case should not be consid-ered as a precedent of general application but that thedecision should be limited to the uncommon conjunction offacts here present which are not likely to arise again. It is myconclusion that Respondent has not violated the Act. On thefacts in this case I find that prior to October 13, 1970, whenthe Board issued its Decision on Review, the Respondentlawfully was entitled to continue, at least to the extent thatitdid, its dealings with and its recognition of Local 113 andthat it was not then under any legal duty to recognize Local38 as the collective-bargaining representative of its press-men 19 In view of this finding it is unnecessary to consider theother legal questions adverted to above and I shall recom-mend that the complaint herein be dismissed in its entirety.CONCLUSIONS OF LAWGeneral Counsel has failed to prove that the Respondenthas violated the Act as alleged in the complaint.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,Ihereby issue the following recommended-ORDERThe complaint is dismissed in its entirety" SeeModern Plastics Corporation,155 NLRB 1126, 1138